Citation Nr: 0110522	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for prostatitis with 
epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that continued the veteran's service 
connection for prostatitis with epididymitis at a ten percent 
evaluation.  This decision also granted the veteran a 
temporary total rating based on 38 C.F.R. § 4.30 (2000) for 
the period January 31, 1995 to March 31, 1995. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO. 

2. The veteran's service connected prostatitis with 
epididymitis is currently manifested by intermittent 
swelling with pain of the right testis, intermittent left 
inguinal pain, and a tender prostate. 


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
service connected prostatitis with epididymitis have not been 
met or approximated.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased initial evaluation is 
warranted for his service connected prostatitis with 
epididymitis.  As discussed in detail below, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

A review of the record reflects that service connection for 
prostatitis with epididymitis was granted at a noncompensable 
level by a rating decision dated June 1971.  This decision 
was based on service medical records which indicate that the 
veteran complained of a bloody urethral discharge, and that 
the veteran was found to have a history of non-specific 
urethritis, and epididymitis and prostatitis by impression.  
The veteran was granted a noncompensable evaluation at that 
time because the report of a VA examination dated February 
1971 showed no remarkable findings.  The veteran's rating was 
increased to a 10 percent evaluation by a rating decision 
dated January 1972, which was based on the report of an 
examination that indicated that the veteran was being treated 
with medication for complaints of back pain, burning 
urination, and a question of hematuria, and that his prostate 
was somewhat enlarged.

Since that time, the veteran has applied for an increased 
rating for his for prostatitis with epididymitis numerous 
times.  Rating decisions dated October 1976, September 1977, 
December 1978, January 1979, October 1994, and February 1996 
all continued the veteran's 10 percent evaluation, based on 
treatment records which did not show an increase in the 
veteran's symptoms such that he was entitled to a higher 
evaluation.  By a rating decision dated October 1999, the 
veteran was granted a temporary total rating under 38 C.F.R. 
§ 4.30, from May 1999 through June 1999 for convalescence, 
due to a left orchiectomy.  At that time, the veteran was 
also granted entitlement to special monthly compensation for 
the anatomical loss of a creative organ.  In a rating 
decision dated March 2000, the veteran was 
granted a temporary total rating from January 31, 1995 
through March 31, 1995 for convalescence due to a left 
varicocele ligation and left epididymectomy.

The veteran again applied for an increased rating for his 
prostatitis with epididymitis in June 1999.  The recent 
evidence of record includes the reports of VA outpatient 
treatment and a VA examination.

The veteran submitted several records concerning the left 
varicocele ligation and left epididymectomy he underwent in 
1995.  As noted above, the veteran already received a 
temporary total rating for convalescence for this surgery, in 
a rating decision dated March 2000.

A report of surgery dated May 1999 indicates that the veteran 
underwent a left orchiectomy at that time.  The surgeon 
indicated that this surgery was performed due to the 
veteran's continued left groin and testicle pain, and the 
results of a MRI which indicated that the veteran had a 
prominent left epididymis.  The operation was done in the 
hopes of the veteran receiving some symptomatic benefit.

The veteran underwent a VA examination in February 2000.  At 
that time, the veteran reported intermittent swelling with 
pain of the right testis and intermittent left inguinal pain.  
The veteran indicated that intercourse caused pain in the 
right testis, and that orgasms caused pain in the lower 
abdomen.  The veteran further indicated that his urine stream 
would spray half the time, and that half the time he would 
have hesitancy, though he would have an excellent stream 
about half the time.  The veteran felt that he emptied his 
bladder, and had a post void dribble.

Upon examination, neither the veteran's kidneys nor his 
urinary bladder were  palpable or tender.  The examiner noted 
the surgical absence of the left testis.  The veteran 
reported that he was tender along the inguinal canal.  The 
examiner noted a small soft right hydrocele.  The right 
testis felt normal, but there was a 1+ widening of the upper 
part of the right epididymis.  Rectal examination showed the 
prostate to be of normal size, and of a rubbery soft 
consistency, and slightly tender.  The veteran was diagnosed 
with long-standing prostatitis and bilateral epididymitis.

The veteran was seen on an outpatient basis in June 2000 for 
right testicular pain, lower urinary tract pain, and perineal 
pain.  Examination revealed that the veteran's right testicle 
had a tender spermatocele.  His prostate was normal size, but 
boggy and tender.  The veteran was given diagnoses of a right 
spermatocele, and abacterial prostatitis.  The veteran was 
placed on medication.

As noted above, service connection for prostatitis with 
epididymitis at a 10 percent evaluation has been in effect 
since January 1972.  As this particular rating has been in 
effect for more than 20 years, it is protected from 
reduction.  See 38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (2000).

It is maintained that the 10 percent disability evaluation 
currently assigned to the veteran's prostatitis with 
epididymitis is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that the veteran's service 
connected prostatitis with epididymitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2000).  That code provides that 
prostate gland injuries and infections should be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

The criteria for the evaluation of voiding dysfunction 
provide that a disability may be rated as urine leakage, 
frequency or obstructed voiding.  The criteria for a rating 
of urinary leakage provide a rating of 20 percent where the 
evidence shows urine leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  The criteria for rating of urinary frequency 
provide a rating of 10 percent where the evidence shows 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
would be warranted for a daytime voiding interval between one 
and two hours, or awakening to void three to four times a 
night.  Pursuant to the criteria for the evaluation of 
obstructed voiding, a 10 percent rating is provided where the 
evidence shows marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
of the following: (1) post void residuals greater than 150 
cc, (2) uroflowmetry markedly diminished peak flow rate (less 
than 10 cc/second), (3) recurrent urinary tract infections 
secondary to obstruction, or (4) stricture disease requiring 
periodic dilation every two to three months. A 30 percent 
rating would be warranted for urinary retention requiring 
intermittent or continuous catheterization.

The criteria for a rating under urinary tract infection 
provide a rating of 10 percent where the evidence shows long-
term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management.  A 30 
percent rating would be warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (2000).

Taking into account all relevant evidence, the Board finds 
that the veteran's prostatitis with epididymitis is properly 
rated as 10 percent disabling under 38 C.F.R. §  4.115b, 
Diagnostic Code 7527 (2000).  As to a rating under urinary 
leakage, the Board notes that there has been no evidence 
presented which indicates that the veteran suffers from any 
degree of urinary leakage.  As to a rating under urinary 
frequency, again, there is no evidence of record which 
indicates that the veteran has any problem with frequent 
urination.  Further, there is no evidence of record which 
indicates that the veteran suffers from any form of 
obstructed voiding.

However, the evidence of record does tend to indicate that 
the veteran's prostatitis with epididymitis does require some 
occasional management, to include drug therapy, as well as 
occasional hospitalization.  Specifically, the June 2000 
outpatient treatment record indicates that the veteran was to 
be started on drug therapy.  Further, the veteran was 
hospitalized, as noted above, for a left orchiectomy, in May 
1999.  Thus the veteran's level of disability does meet the 
10 percent evaluation level under the Diagnostic Codes 
concerning rating of urinary tract infection.  However, there 
is no evidence of record which indicates that the veteran's 
prostatitis with epididymitis involves recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management, such that a higher rating would be 
warranted under this code.

In conclusion, the Board finds that the evidence does not 
demonstrate that the veteran's prostatitis with epididymitis 
warrants more than a 10 percent disability evaluation under 
the applicable schedular criteria.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), by 
virtue of the Statement of the Case issued during the 
pendency of the appeal, and a previously issued Statement of 
the Case, as well as the information contained in the many 
previous rating actions taken on this matter, the veteran and 
his representative were given notice of the information 
necessary to substantiate this claim.  Those records, 
particularly the Statement of the Case issued May 2000, ( and 
a previous statement of the case issued May 1996, for which 
an appeal was never perfected) clearly indicate the criteria 
for each Diagnostic Code under which the veteran could be 
rated, thus giving the veteran ample notice of the evidence 
he would be required to submit in order to meet a higher 
evaluation.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant, in 
fact, it appears that all evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
and service personnel records were obtained and associated 
with the claims folder.  A VA examination was conducted, and 
a copy of the report associated with the file.  As such, the 
Board is of the opinion that a remand in this case would only 
needlessly delay the consideration of the veteran's claim, 
without any benefit to the veteran.


ORDER

Entitlement to an increased rating for prostatitis with 
epididymitis, currently evaluated as 10 percent disabling, is 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

